COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-239-CV


IN THE INTEREST OF C.H.
AND M.H., THE CHILDREN
AND IN THE INTEREST OF
E.M.B., R.H.D.G., AND J.G.G.,
MINOR CHILDREN

                                    ------------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      After a trial, a jury found by clear and convincing evidence that Appellant

A.G. (Mother) knowingly placed or knowingly allowed her five children, E.M.B.,

R.H.D.G., J.G.G., C.H., and M.H., to remain in conditions or surroundings

which endangered their physical or emotional well-being; engaged in conduct

or knowingly placed her children with persons who engaged in conduct which




      1
          … See Tex. R. App. P. 47.4.
endangered the children’s physical or emotional well-being; and failed to comply

with the provisions of a court order that specifically established the actions

necessary for the return of the children, who had been in the permanent or

temporary managing conservatorship of the Texas Department of Family and

Protective Services for not less than nine months as a result of the children’s

removal from Mother under chapter 262 for the abuse or neglect of the

children.2 The jury also found by clear and convincing evidence that termination

of the parent-child relationship between Mother and the children was in the

children’s best interest. 3 The trial court made the same findings and terminated

Mother’s rights to the children.

      The State contends that we should dismiss Mother’s appeal as to the

termination of her rights to the three older children, E.M.B., R.H.D.G., and

J.G.G.      Trial Court Cause Number 2006-40924-362, regarding E.M.B.,

R.H.D.G., and J.G.G., and Trial Court Cause Number 2007-40820-362,

regarding C.H. and M.H., were consolidated for trial. We decline the State’s

invitation to revisit our acceptance of Mother’s amended notice of appeal, our

grant of the State’s motion that the appellate record be supplemented, and our

implicit denial of the State’s alternate motion to dismiss Mother’s appeal of the


      2
          … See Tex. Fam. Code Ann. § 161.001(1)(D), (E), (O) (Vernon 2008).
      3
          … See id. § 161.001(2).

                                       2
termination of her parental rights to E.M.B., R.H.D.G., and J.G.G. because

these cases were consolidated for trial, the jury delivered one verdict, and the

trial court told Appellant in open court after the verdict was announced that she

had “the right to appeal this case.” [Emphasis added.]

      In eight points, Mother contends that the evidence is legally and factually

insufficient to support each finding.        Because we hold that the evidence is

legally and factually sufficient to support the endangerment findings 4 and the

best interest finding,5 we affirm the trial court’s judgments.

      The jury heard the following evidence in these cases, cases where

termination was sought after reunification failed. The State’s first witness was

Mother.     Mother testified that CPS contacted her in August 2006 because

someone had reported that she was using methamphetamine. At the time,

Mother and her three children, E.M.B., R.H.D.G., and J.G.G., were living with

Mother’s boyfriend, C.S.H. After CPS initially contacted her in August 2006,

Mother withdrew E.M.B. from school to prevent CPS from taking her without

Mother’s      knowledge,   left   C.S.H.’s     apartment,   and   moved   into   her

grandmother’s home.




      4
          … See id. § 161.001(1)(D), (E).
      5
          … See id. § 161.001(2).

                                         3
      Mother        admitted   at    trial       that   she   had   in   fact    been   smoking

methamphetamine every other day or every day in August 2006. She at first

refused to take a drug test because she knew it would be dirty. Mother and the

three children all tested positive for methamphetamine.                     CPS removed the

children on August 30, 2006.

      Mother admitted at trial that she, C.S.H., and her brother had smoked

methamphetamine in the home with the three children before the removal, that

her mother and grandmother both knew she used, and that they both knew she

used when the children were with her. She admitted that the children had seen

her under the influence of methamphetamine. She said that they did not see

her using but that they were in the home under her care when she was using.

Mother testified that methamphetamine makes you stay up for days, that she

did   not   think    that   she     was      a    good    mother    when        she   was   using

methamphetamine, and that she was not able to meet her children’s emotional

or physical needs when she was using methamphetamine.

      Mother admitted that the drugs in the children’s systems put them in

danger, that her home life in August 2006 was not good for them, and that she

placed them in danger. She admitted that her drug use when her children were

with her in the home endangered their physical or emotional well-being and that

her children did not deserve to be in that environment. She admitted telling

                                                   4
CASA advocate Carolyn Kirk that “[t]he kids ha[d] seen things and been around

things they shouldn’t have, and [that she] hope[d] it wo[uld]n’t affect them

later in life.”

       At the time of the August 2006 removal, Mother’s children knew that

C.S.H. smoked marijuana; she was aware that he openly rolled cigarettes in

their presence. She testified at trial that she did not think that was a good

environment for them but that she allowed it to go on because she was not

“clearheaded at the time.”      After she admitted to CPS that C.S.H. used

marijuana, she denied to CPS that he was her boyfriend because the CPS

worker told her that she could not be with him based on his drug use. She

testified that she stayed with him against CPS’s advice because she cared for

him and loved him.

       Mother also testified that C.S.H. sold marijuana and that after the

removal, she turned a blind eye to whether he was still dealing because she

was clean and had nowhere else to go. Yet she admitted that she actually had

received assisted housing in Gainesville for herself and her children (should they

be returned to her) but had lost it because C.S.H. lived with her in violation of

the housing agreement. In October 2006, he went to jail, and Mother and

D.G., R.H.D.G.’s father, began seeing each other again. Mother did not recall

if she spent a weekend with D.G. in October 2006.

                                        5
      Mother admitted that after the removal of her three children, she

overdosed on a mixture of alcohol and “quad bars” (xanax) that she had

obtained from C.S.H. and that her friends and family were concerned that she

had tried to kill herself. She told psychologist Nichelle Wiggins that she had not

tried to kill herself but had cut herself with a knife. After her overdose, she

started services with MHMR, but she admitted that she missed several

appointments and in fact had not been for a couple of months before trial, even

though she claimed that treatment was important to her and that her family

was supportive.

      Mother’s testimony was unclear regarding when she started using

methamphetamine.      At   one   point,   she   stated   that   she   began   using

methamphetamine before her oldest child, E.M.B., was born.              Later, she

indicated that it might have been after E.M.B.’s birth; finally, she testified that

it was after the birth of her second child, R.H.D.G., which would indicate at

least more than three years’ use before the August 2006 investigation and

removal.

      Mother also testified that she started using methamphetamine with D.G.

They married in 1999 when she was seventeen years old, a few days before

he went to prison after being convicted of aggravated assault with a deadly

weapon.

                                          6
       In 2000, she became pregnant with E.M.B., whose father was M.B.

Mother, M.B., and E.M.B. lived with Mother’s grandparents. Mother’s niece

testified that Mother used methamphetamine while she was pregnant with

E.M.B. and after E.M.B. was born.

       By the time D.G. was released from prison in 2002, Mother testified, she

and M.B. had broken up due to his alcoholism, but Mother would visit him

“every once in a while.”      Mother did not tell Wiggins that M.B. was an

alcoholic; rather, Mother told her that he was a good father and involved in their

daughter’s life.

       After D.G. was released from prison, Mother and D.G. lived together at

his parents’ house, along with E.M.B. Mother then got pregnant with R.H.D.G.

D.G. was present for R.H.D.G.’s birth in 2003, but D.G. was not involved with

their son afterward for about a year, and Mother and her children lived with her

grandmother. When R.H.D.G. was about a year old, Mother allowed D.G. to

take their son for short periods of possession. She testified that she found out

that   D.G.   was   using   and   dealing   drugs   in   2005.     Mother    used

methamphetamine with him, and she admitted at trial that she used drugs at

the beginning of her pregnancy with J.G.G. But she stated that she did not

discover that she was pregnant until she was five months along; J.G.G. was

born in January 2006. According to Mother, D.G. had forced her to sleep with

                                        7
another drug dealer to whom D.G. owed money; that man was J.G.G.’s

biological father.

      Mother admitted that she had allowed D.G. to take R.H.D.G. for a visit

on one occasion in the spring of 2006 even though she had had concerns

because of D.G.’s drug dealing and drug use. She also admitted that letting

him take R.H.D.G. was not a good idea and that D.G. brought R.H.D.G. home

at 5:00 a.m. once or twice.     Mother also testified that she may have told

Wiggins that she “never denied [D.G.] any access to [R.H.D.G.] because, after

all, [D.G.] was [R.H.D.G.’s] father.”   Michele Greer, Mother’s therapist for

almost a year during the case, testified that Mother had reported that D.G. had

kept R.H.D.G. from Mother for several weeks at one point.

      Initially, Mother admitted that she used methamphetamine until August

2007, a year after her older three children were removed, but she stated that

she was only using maybe twice a month at that point and was not using with

C.S.H. or her family members.       Later she testified that she last smoked

methamphetamine in February 2007 and that she did so with C.S.H. She also

testified that she last used drugs at the end of January or beginning of February

2007. She conceded that she was using while she was in drug treatment

during the first six months after the removal.      Her last positive drug test

occurred in March 2007. Mother’s niece, who testified that she had last used

                                        8
methamphetamine with Mother five or six years before trial and had not used

drugs for five or six years, testified that she did not know whether Mother still

used drugs but that she did know that Mother still hung out with the same

people with whom she had used drugs in the past.

      Mother could not remember when she told the CPS worker that she was

pregnant with twins, fathered by C.S.H., but she delivered the twins early in

June 2007, while she still lived in the Gainesville home. Mother lied to the

hospital about the location of her older three children, stating that they were

staying with her grandmother.      Mother admitted at trial that the hospital

expressed concerns about C.S.H. and her attentiveness to the twins. Although

Mother admitted drug use during the pregnancy with the twins and that the

drug use put them in danger, she testified that she did not believe that her drug

use during the pregnancy endangered their health. The twins were not tested

for the presence of drugs at their birth. After CPS found out that the twins had

been born, CPS removed the twins and placed them with their paternal

grandfather and his wife.

      After admitting that she had used methamphetamine during her first stint

of outpatient drug treatment, Mother attended outpatient drug treatment again

beginning in September 2007, after the twins’ birth. The plan was for her to

attend individual counseling sessions once a month and outpatient treatment

                                       9
twice a week for ninety days.      She testified that she got a certificate for

completion but did not know if she had completed the required number of

sessions. The progress notes in State’s Exhibit 9 indicate that she “was seen

regularly for individual counseling and attended group” counseling [twice a]

week, “successfully completed the outpatient treatment program,” “met [the]

goals and objectives on her treatment plan,” and received a certificate for

successfully completing the program.

      Mother also testified that she went to NA and AA at first but eventually

quit because she did not find it helpful. She was not attending at the time of

trial, and it had “been a while” since she had last attended; she had “been to

a few here and there” despite the trial court’s order that she attend weekly.

She admitted that despite her testimony at a prior hearing that she was working

the steps of AA, she might not have been in fact working the steps. She could

not explain step one, three, or four at trial. She testified at trial that she was

not an alcoholic, that she was a recovering addict, and that she did not have

a current drug problem.

      Although Mother testified that her family members did not give her drugs

when she initially began using, she admitted that they did provide her with

drugs later. After a family group conference in December 2006, she told the

CPS caseworker that her mother “use[d] all her money up at the beginning of

                                       10
the month on drugs and then [had] to rely on [her own mother, the children’s

great-grandmother] for care,” that her mother and stepfather used on a regular

basis, and that they were “skitzing on drugs” during the family group

conference.

      In October 2006, Mother began seeing Greer. Mother attended all the

October and November sessions, missed one in December and one in January,

attended only one in February, and attended three in March 2007 before Greer

stopped the services because Mother’s obstetrician had ordered her to be on

bed rest. According to Greer, she saw Mother again for one visit in July 2007

and last saw Mother in August 2007, when she terminated the sessions

because of the missed appointments and lack of progress.

      Greer testified that Mother saw CPS as being unfair and did not feel

responsible for the initial removal. Even though Mother would sometimes admit

that her drug use caused the removal, she did not seem to understand the

effect her drug use had on the children or accept her role in the removal. Greer

testified that such acceptance would indicate that a person could make changes

to avoid repeating the same mistakes in the future. Greer also testified that

Mother’s story about her substance abuse changed over the period of

counseling. Greer opined that in addition to her drug use, Mother had other

issues, including bipolar disorder, for which Greer believed Mother did not seek

                                      11
appropriate treatment; long-standing maladaptive personality traits, like

dependency; and some impulsivity.

      Greer also testified that Mother, whose IQ was 76 (in the borderline

range—below 70 indicates mild mental retardation), made only minimal progress

toward the therapeutic goals of increasing her adaptive coping skills, becoming

self-motivated, and decreasing her dependency on others. As evidence of her

conclusion, Greer pointed to Mother’s choice to spend four days with D.G. and

do drugs with him in October 2006, her choice to visit the children the next day

after she used drugs, and her choice not to follow the doctor’s instructions

regarding bed rest when she was pregnant with the twins, wanting to please

others instead of putting the twins’ needs first. Greer also testified that Mother

had difficulty setting boundaries in her relationships, pointing to her

relationships with the children’s fathers. Greer concluded that Mother never

showed an ability to distance herself from negative influences and people but

seemed to gravitate toward them. Greer testified that when she terminated

counseling in August 2007, Mother was not able to function independently,

was not taking responsibility for her actions, and was not making good choices

in relationships. But Greer also testified that Mother is a very caring person,

that it was clear that Mother loved her children, and that she cared about other

people, just too much.

                                       12
      About three months after the twins’ birth, on September 14, 2007,

Mother began seeing Jim Chambers for counseling.        At the beginning, she

attended weekly.    But she only went twice in November, cancelling one

appointment and “no-showing” another, and did not go at all in December.

Nevertheless, she testified at a hearing in December that she was attending

counseling regularly. After the children were returned in December 2007 and

January 2008, she attended one counseling session in January.

      Against the wishes of CPS and CASA, the older three children were

returned to the home in a monitored return on December 22, 2007, and the

twins were returned to the home in a monitored return on January 10, 2008.

Mother worked nights, so C.S.H., who had also participated in some services,

cared for the children in her absence. Mother had testified in December before

the return that if C.S.H. did anything wrong, he would be out and that she

would put her children before him. One week after the older children were sent

home, he was arrested for evading arrest. Mother testified that she did not ask

for details because she was not involved in his actions and did not care to

know. She admitted at trial that it would have been a good idea to know what

C.S.H. was doing even outside her presence and that of her children. His arrest

did not lead Mother to question whether the relationship should continue.




                                      13
      Mother testified that C.S.H.’s “drinking a lot” after the children’s return

caused her concern but that she did nothing to stop it; instead she started

staying home with them. She also admitted that she drank alcohol despite the

warnings about it that she had received in drug treatment.

      Mother admitted at the termination trial that she had lied at a November

2, 2007 hearing scheduled by her attorney to get the children returned when

she testified that she had no knowledge that C.S.H. had been dealing drugs

since they had been together. She stated that she did not know why she had

lied and admitted that she might have thought she needed to lie to get the

children back in her possession.

      K.H., C.S.H.’s stepmother, testified that she had been concerned about

the planned return of the twins to Mother and C.S.H. because they were not

going to the classes they were supposed to attend and C.S.H. was still doing

drugs and drinking alcohol. K.H. also testified that after the twins were born

but before their removal, Mother had told her that C.S.H. was selling drugs.

      After the children came home, E.M.B. made an outcry against C.S.H.

Mother testified that her mother, who had spent the night on Tuesday, January

29, 2008, told her two days before the children were again removed on

February 1 about the outcry. Mother also testified that her mother was not

using drugs at that particular time and that she thought that having her around

                                       14
the children was a good choice because her mother was not using drugs that

day. Early on Wednesday, January 30, 2008, Mother drove C.S.H. to the jail,

where he turned himself in on a different matter. After Mother took E.M.B. to

school, the grandmother told her that E.M.B. had reported that C.S.H. was

touching her when Mother was at work. Mother testified that she believed her

mother. When Mother talked to E.M.B. about it after school, Mother testified,

E.M.B. denied it. On Wednesday night, Mother went to pick C.S.H. up at the

jail. She took the twins and E.M.B. In the car, Mother asked C.S.H. about the

allegations in front of E.M.B. Mother testified that E.M.B. had asked her to talk

to C.S.H. about it in front of E.M.B. because E.M.B. was afraid that she would

get in trouble with C.S.H.

      On Thursday, January 31, 2008, C.S.H. went to work, and Mother and

all five children stayed at the house. Mother called K.H. to come over and

speak to E.M.B. that afternoon. After speaking to E.M.B., K.H. told Mother

that “something had to have happened; [E.M.B.’s] not lying about it,” and K.H.

made it clear to Mother that she had to make a decision. K.H. testified that she

told Mother that she had to either get the children out of the house or get

C.S.H. out of the house. Mother testified that she had known that she had to

get rid of C.S.H. She initially testified that he stayed somewhere else that

night, but after being confronted with her testimony from the February 21,

                                       15
2008 hearing that he had stayed home Thursday night, she testified that he had

spent Thursday night at home.

      On Friday, February 1, 2008, Mother stayed at home with the children.

That afternoon, she dropped R.H.D.G. and J.G.G. off at C.S.H.’s place of

employment before taking E.M.B. to karate class. After class, Mother stopped

by her grandmother’s home but did not tell her about E.M.B.’s outcry. Mother

admitted that she had known that if she told her grandmother about E.M.B.’s

outcry, then her grandmother would tell her to end her relationship with C.S.H.

Mother then picked up C.S.H., R.H.D.G., and J.G.G.; E.M.B. was also in the

car. When they got home, the police were waiting.

      Mother testified that E.M.B. did not tell her that C.S.H. was in fact

touching her inappropriately until Friday night at the CPS office, after the

children were removed again. Mother also testified that E.M.B. told her that

she had at first denied the contact because she did not want CPS to take her

away from Mother. Mother testified that it would be important to a child who

has been molested to know that her parent would believe her and protect her.

      Mother’s niece testified that Mother told her on Thursday, the day before

the second removal, that E.M.B. had told her on Wednesday that C.S.H. had

been touching her while Mother was at work. K.H. also testified that Mother

told her on Thursday that she thought that C.S.H. had touched E.M.B.

                                      16
Mother's niece testified that when she asked Mother what she was going to do,

Mother said that E.M.B. lied a lot, that Mother did not know whether E.M.B.

was telling the truth, and that Mother did not think that C.S.H. would do

something like that. A week after the second removal, the niece testified,

Mother and C.S.H. were still together, and Mother told her that she was going

to stay with him because she did not believe that he had molested E.M.B.

      E.M.B.’s therapist testified that E.M.B. told her that C.S.H. had touched

her privates, that it happened a lot and when Mother was at work, that she had

told Mother about it the first time it happened and had told Mother more than

once, that Mother kept asking her if it really happened, and that E.M.B. believed

that Mother believed C.S.H. instead of her.

      On the Monday following the second removal, Mother called CPS worker

Amber O’Guinn to tell her that she had kicked C.S.H. out of the house. Mother

told Amber that she had not known that C.S.H. was abusing E.M.B. At her

visit with the children the day after her telephone call with Amber, despite

being told not to mention or bring up C.S.H., Mother told E.M.B. that she had

kicked C.S.H. out of the house. Mother testified that E.M.B. had asked her if

she had kicked him out. The trial court cancelled the visits at that point, and

Mother had no more visits before trial.




                                       17
      After the second removal, Mother called the older three children’s foster

mother “to check on them” and also told the foster mother that she had not

known about the abuse.

      At the time of the second removal, Mother asked that the twins be placed

with foster parents instead of C.S.H.’s father and stepmother, with whom the

twins had stayed previously. CPS believed that one of the grandparents had

forewarned C.S.H. and Mother about the second removal. The twins were

placed with foster parents.

      On February 23, 2008, according to Mother, C.S.H. kicked in the house

door, came in, started hitting her, and trashed the house. She went to the

neighbors and called 911.     The officer who spoke to Mother at the scene

testified that she told him that C.S.H. had slapped her in the face, but the

officer saw no mark. C.S.H. denied the assault, and he told the officer that he

still lived there. The officer saw men’s clothes in the dresser. The police did

not arrest C.S.H.

      Mother attended parenting classes. She completed one set by December

2006. She completed another set sometime after the twins were born. She

took only three weekly classes in the six weeks before trial in May 2008,

despite her testimony in a prior hearing that she was going to begin classes in

February 2008. Her last class was on April 9, 2008.

                                      18
      Mother missed one or two visits with her children because she forgot to

call in or because she overslept; otherwise, she attended all her scheduled visits

unless CPS cancelled them. She had to leave a visit after she hit R.H.D.G.; she

said they were just playing. She denied telling the children on two visits that

if they did not put on their jackets, she would not come back the following

week and agreed that such threats would not be appropriate.

      After rescheduling a couple of times, Mother completed a psychological

evaluation with Wiggins in December 2006.         The psychological evaluation

showed that she had a bipolar disorder and limited insight. Wiggins testified

that the chances of people with limited insight engaging in maladaptive behavior

and making poor decisions are very high. Wiggins also testified that Mother

had dependency issues and a tendency to rationalize poor decisions and to

externalize, or blame others, for her issues.

      After the twins were born, Mother found a job at Family Dollar. After

about three days, she was terminated because of a past theft conviction.

Mother soon found a job with Jack-in-the-Box, which she still had almost nine

months later at the time of trial, despite quitting once and either quitting or

getting fired another time. This was her longest period of employment ever.

      At the time of trial, Mother was living in Gainesville in the same home she

had lived in since at least December 2007. She testified that it was in the

                                       19
children’s best interest to be returned to her because she’s their mother, she

loves them, and she’s “been there” for them.

      Mother testified that at the time of the first removal, she had told the CPS

worker that it would be better for her children to be placed in foster care than

with a family member because her grandmother, whom she would have

preferred to care for the children, could not take care of herself and her

grandfather was sick. One of her aunts already had a CPS history, and the

other aunt was not chosen for a placement. Mother testified that her mother

and   stepfather,   who   were   present    at   trial,   were   current   users   of

methamphetamine.

      E.M.B.’s therapist testified that after the second removal, E.M.B. was

terrified of the dark, had nightmares, and had wet herself. The therapist also

recommended that weekly therapy continue and testified that E.M.B. will

continue to need to work on and to be able to talk about the sexual abuse, that

she needs a parent who will follow through with her therapy, that she needs a

nurturing and supportive home environment, and that she needs to be believed

about the sexual abuse. She stated that E.M.B.’s caregiver will need to be

sensitive to her needs as she grows because dealing with the sexual abuse may

be long term. The therapist expressed concerns that if E.M.B. were returned

to Mother, Mother would not protect her from sexual abuse or be sensitive to

                                       20
her needs regarding the sexual abuse. The therapist also stated that the more

times E.M.B. has to change homes, the harder that would be, because moving

would shake her sense of stability and her ability to trust.      The therapist

testified that E.M.B.’s anxiety had decreased, that she was getting more settled

with her foster parents, feeling very close to them and safe with them, and that

she trusted her therapist. The therapist opined that the foster parents’ home

was a good environment for E.M.B. and that E.M.B. has bonded with them.

But E.M.B. loves Mother as well and is conflicted because she wants to be in

both places.

      The therapist also testified that R.H.D.G. had started having some issues

with acting out sexually.

      Stephanie, the foster mother of E.M.B., R.H.D.G., and J.G.G., testified

that when the children were originally placed in her home in August 2006, they

seemed very unfamiliar with routine and structure.        E.M.B., who was in

kindergarten, had not mastered her colors and did not know her letters or

numbers or how to write her name or even her first initial. She then developed

self-esteem issues, which led to behavioral problems at school, like scribbling

on another student’s paper, hitting and pushing on the playground, and having

difficulty following instructions. The foster parents worked with her, enrolled




                                      21
her in a social skills class at her school, and took her to church twice a week

to give her more time to be with children her age.

      When R.H.D.G. first moved into the foster home, he had a negative view

of police officers and talked about smoking pot, doing drugs, and drinking beer,

both generally and as something he was going to do. Stephanie echoed the

therapist’s testimony about R.H.D.G.’s sexual acting out in pre-K.

      Stephanie testified that the children’s behaviors improved over time, that

they thrived on routine, that they became much more secure and confident, and

that they went from getting used to sleeping in their own beds to being able to

sleep with the door shut.

      When the children were returned to Stephanie after the second removal,

the biggest thing she noticed was fear. R.H.D.G. was apprehensive about the

bedroom door being shut at night and was defensive and aggressive. Stephanie

testified that it took about two weeks for him to be “okay again.” She also

testified, however, that more sexual acting out occurred after his return.

E.M.B. had gone from being able to sleep with a dim nightlight to needing a

lamp that illuminated the whole room. She also had some daytime urination

accidents.

      When E.M.B. was returned to Stephanie’s home, she told her foster

mother, “We’re here because of [C.S.H.], but I can’t talk about it. My mom

                                      22
and my nana said I can’t talk about it because it’s all taken care of.” After her

CPS interview, E.M.B. told the foster parents and R.H.D.G. that “[C.S.H.] had

touched her private parts and that that’s why . . . she told the truth.” She also

told them that it happened and that she reported it to Mother before the twins

were returned home.

      J.G.G., who had been a very outgoing, happy toddler who loved water

and taking baths, was withdrawn and quiet and “really just fell apart and did

not want to get in the bathtub” when Stephanie tried to give him a bath after

the second removal. After a few days, though, he started singing again.

      Stephanie testified that the children had been with her and her husband

a total of eighteen months, that she and her husband love the children, that the

children appear to love her and her husband and tell them so everyday, and that

they’re all very close. They have bonded and have a very strong relationship.

But she also admitted that E.M.B. has told her before that she wants to go back

to Mother.

      Stephanie also testified that the children know the foster parents’

extended family and friends. She stated that she and her husband would like

to adopt the children if they become available and that she would be committed

to keeping the children in contact with the twins, who are with other foster




                                       23
parents, including having overnight visits. She also testified that the children

had visited with the twins three times since the second removal.

      Stephanie stated that the children love Mother, that she believed that

Mother showed them love and affection, that she would be willing for the

children to have a relationship with Mother if possible, and that she had helped

the older two children write letters to Mother expressing that they loved and

missed her.

      Greta testified that she is the foster mother of the twins, that the first

thing she noticed when they arrived on February 2, 2008, between 12:00 and

1:00 a.m. was their wheezing, that she later learned that they had bronchitis

as a result of having RSV in January, and that even though they were seven

and a half months old when they arrived, C.H. could sit up for only a short

time, M.H. could not sit up at all, and neither baby was rolling over. The babies

also had solid food issues. Greta worked with them on their milestones and

also set up Early Childhood Intervention (ECI) visits. At the time of trial, ECI

was no longer needed.     The twins, who slept sporadically when they first

arrived, were sleeping through the night at the time of trial and eating on a

regular schedule.




                                       24
      Greta testified that she and her family are bonded to the twins, that the

twins seem bonded to them, and that if Mother’s rights were terminated, she

and her husband would like to adopt them.

      In her first four points, Mother challenges the legal and factual sufficiency

of the endangerment findings under subsections (D) and (E).          As we have

explained in a similar case,

             Endangerment means to expose to loss or injury, to
      jeopardize. The trial court may order termination of the parent-child
      relationship if it finds by clear and convincing evidence that the
      parent has knowingly placed or knowingly allowed the child to
      remain in conditions or surroundings that endanger the physical or
      emotional well-being of the child. Under subsection (D), it is
      necessary to examine evidence related to the environment of the
      child to determine if the environment was the source of
      endangerment to the child’s physical or emotional well-being.
      Conduct of a parent in the home can create an environment that
      endangers the physical and emotional well-being of a child.

            . . . . Under subsection (E), the relevant inquiry is whether
      evidence exists that the endangerment of the child’s physical or
      emotional well-being was the direct result of the parent’s conduct,
      including acts, omissions, and failures to act. Termination under
      subsection (E) must be based on more than a single act or
      omission; a voluntary, deliberate, and conscious course of conduct
      by the parent is required.

             To support a finding of endangerment, the parent’s conduct
      does not necessarily have to be directed at the child, and the child
      is not required to suffer injury. The specific danger to the child’s
      well-being may be inferred from parental misconduct alone, and to
      determine whether termination is necessary, courts may look to
      parental conduct both before and after the child’s birth. . . . A
      parent’s decision to engage in illegal drug use during the pendency

                                       25
      of a termination suit, when the parent is at risk of losing a child,
      supports a finding that the parent engaged in conduct that
      endangered the child’s physical or emotional well-being. Thus,
      parental and caregiver illegal drug use supports the conclusion that
      the children’s surroundings endanger their physical or emotional
      well-being. A factfinder may also reasonably infer from a parent’s
      failure to attend scheduled drug screenings that the parent was
      avoiding testing because the parent was using drugs. As a general
      rule, conduct that subjects a child to a life of uncertainty and
      instability endangers the child’s physical and emotional well-being.

            Because   the    evidence     pertaining to    subsections
      161.001(1)(D) and (E) is interrelated, we conduct a consolidated
      review.6

      Applying the appropriate standard of review,7 we hold that, based upon

our review of the record, the evidence is legally sufficient to support the trial

court’s endangerment findings regarding Mother under subsections (D) and (E).

Also applying the appropriate standard of review,8 we hold that the evidence

is factually sufficient to support those findings. We overrule Mother’s first four

points. We do not reach her fifth and sixth points.9


      6
     … In re J.W., No. 02-08-00211-CV, 2009 WL 806865, at *4–5 (Tex.
App.—Fort Worth Mar. 26, 2009, no pet.) (mem. op.) (citations omitted).
      7
          … See In re J.P.B., 180 S.W.3d 570, 573–74 (Tex. 2005).
      8
     … See In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006); In re C.H., 89
S.W.3d 17, 28 (Tex. 2002).
      9
        … See Tex. R. App. P. 47.1; In re E.M.N., 221 S.W.3d 815, 821 (Tex.
App.—Fort Worth 2007, no pet.) (providing that along with a best interest
finding, a finding of only one ground alleged under section 161.001(1) is
sufficient to support a judgment of termination).

                                       26
      In her two final points, Mother contends that the evidence is legally and

factually insufficient to support the best interest finding.       Applying the

appropriate standard of review,10 we hold that, based upon our review of the

record, the evidence is legally sufficient to support the best interest finding.

We also hold, applying the appropriate standard of review,11 that the evidence

is factually sufficient to support the best interest finding. We overrule Mother’s

seventh and eighth points.

      Having overruled Mother’s dispositive points, we affirm the trial court’s

final orders terminating her parental rights.

                                                  PER CURIAM

PANEL: DAUPHINOT, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: September 17, 2009




      10
        … See Tex. Fam. Code Ann. § 263.307(a), (b) (Vernon 2008); In re
R.R., 209 S.W .3d 112, 116 (Tex. 2006); J.P.B., 180 S.W.3d at 573–74;
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).
      11
       … See Tex. Fam. Code Ann. § 263.307(a), (b); R.R., 209 S.W.3d at
116; H.R.M., 209 S.W.3d at 108; C.H., 89 S.W.3d at 28; Holley, 544 S.W.2d
at 371–72.

                                       27